Citation Nr: 0719496	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to May 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2004, the veteran requested a hearing with a 
decision review officer.  A hearing was scheduled, but the 
veteran cancelled the hearing and opted instead for an 
informal conference, which was held in March 2005.  The Board 
finds that no hearing request is pending at this time.  


FINDING OF FACT

A chronic respiratory disorder was not present in service or 
for many years after service, and the veteran's current 
respiratory problems are not due to an incident in service, 
including exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder, diagnosed as chronic obstructive 
pulmonary disease (COPD) and asthmatic bronchitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in September 2003, which is before initial 
consideration of the claim, VA told the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  This letter also asks the veteran to provide answers to 
specific questions pertaining to exposure to asbestos.  VA 
did not inform the veteran of the types of evidence needed to 
substantiate a claim for service connection in this letter; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

The veteran was aware of exactly what the medical evidence 
needed to show to warrant service connection.  The veteran 
has also demonstrated actual knowledge of what is needed to 
substantiate his claim for service connection.  For example, 
in his August 2002 claim he states that he is claiming 
service connection for a lung condition "as a result of 
exposure to gases and fumes on board ships in service."  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.   

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
other documents on file have been sufficient to notify the 
veteran of the evidence necessary to substantiate his claim, 
of his and VA's respective obligations to obtain specified 
different types of evidence, and that he should provide 
copies of any relevant evidence in his possession.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notification letter to the veteran 
did not include these elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The 
appellant's status as a veteran is not in dispute.  As 
discussed above, the veteran had actual knowledge that he 
needed to show a current disability and a connection between 
this disability and his active military service.  This takes 
care of the first three elements.  As to the fourth and fifth 
elements, degree of disability and effective date, the 
veteran was given notification of these in a March 2006 
letter (the same month the Court issued its decision in 
Dingess).  In April 2006, after this notification (and after 
the November 2004 SOC which include the regulations pertinent 
to substantiating a claim for service connection), the 
veteran submitted a letter stating that he had no more 
evidence or information to submit to substantiate his claim.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, service personnel records, and service 
medical records.  

The veteran was not given a VA examination in connection with 
this case; however, in January 2007, after determining that a 
VA examination would not be necessary to opine as to whether 
or not the veteran's respiratory disability is related to 
service, a VA physician rendered an opinion in this case.  
The Board notes that the determination that an examination 
was not needed to render an opinion was a medical 
determination made by a medical professional, and as such, 
the Board finds that it has sufficient medical evidence on 
file to render a decision in this case and a VA examination 
is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has a respiratory disorder caused 
by his exposure to gasoline and fuel fumes, his exposure to 
asbestos, or both, while serving on active duty in the United 
States Navy.  The veteran has submitted competent medical 
evidence showing current diagnoses of COPD and asthmatic 
bronchitis; therefore, the remaining question is whether or 
not either of these disabilities is related to the veteran's 
active military service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See  VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze a veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The September 2003 letter requested 
information pertaining to where the veteran was exposed to 
asbestos (organization, rank, task group, company, squadron, 
etc.), when he was exposed, how he was exposed, the names of 
other service persons with him at the time of exposure, what 
things he was exposed to during and after service that might 
cause cancer, and what type of work he performed before and 
after service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that any current 
respiratory disorder is related to the veteran's active 
military service.  The veteran's service medical records show 
no treatment for, or diagnoses, of a respiratory disorder, to 
include COPD, asthmatic bronchitis or asbestosis.  
Examinations from February 1956 and January 1957 both 
reported that the veteran had normal lungs and chest at the 
time of the exams.  Chest x-rays from April 1952, April 1956, 
January 1957, June 1959, February 1960, and April 1960 were 
all unremarkable.  

The veteran has asserted that in August or September 1960, 
while he was in service, he had pleurisy.  There is no record 
of this in the available service medical records.  The Board 
notes that there are medical reports in the service medical 
record from this period.  Included in these reports is a 
"Report of Board of Medical Survey," dated October 24, 
1960, which showed that the veteran's physical profile serial 
for physical capacity or stamina (which includes, among other 
things, the respiratory system) was "1" at the time.  A 
"1" represents the highest level of medical fitness for the 
profile.  The Board of Medical Survey noted that the veteran 
was "fit for duty," and recommended that the veteran be 
returned to duty commensurate with his visual status (the 
veteran had his left eye enucleated due to an injury in 
service).  According to the veteran's chronological record of 
medical care, he was seen by a "Physical Evaluation Board" 
in December 1960, and it was noted that an examination was 
completed and that the recommended finding was, "fit for 
duty."  A chest x-ray from May 1982 was negative and showed 
both lungs to be clear.  Records such as these suggest that 
if the veteran had any pleurisy in August or September of 
1960, it was only acute and transitory.  

As noted above, the veteran has submitted evidence showing 
current diagnoses of COPD and asthmatic bronchitis.  There is 
no competent medical evidence showing a diagnosis of 
asbestosis.  The first showing of a respiratory disorder of 
record is a diagnosis of COPD exacerbation in June 1994.  
Other medical records support a finding that the veteran's 
COPD began around the beginning of 1994.  A February 1994 
medical report states that the veteran was recently started 
on medication for "smoking-related" pulmonary disease, and 
a VA outpatient report from December 1998 lists a past 
medical history of COPD for 4 years.  There is no competent 
medical evidence showing a respiratory disorder before the 
early 1990s.  

The first showing of a respiratory disorder is more than 
30 years after the veteran's separation from service and 
evidence against his claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Additionally, the veteran had 
filled claims with the VA in the years shortly after service.  
In examinations and other records for those claims, there was 
no indication that he had a respiratory disorder.  Service 
connection was granted for enucleation of the left eye and 
chronic conjunctivitis; and denied for refractive error of 
the right eye, sinusitis, gastrointestinal condition, anxiety 
state, and glaucoma of the right eye.  In the medical records 
used to make these early decisions, no respiratory disorder 
complaints or findings were noted.   

VA has recognized that the veteran's Navy occupation suggests 
a probability of exposure to asbestos.  In October 2002, a VA 
physician reported that the veteran had severe COPD and 
ordered a high resolution chest computed tomography scan (CT) 
to rule out asbestosis.  The October 2002 CT showed "a few 
non-calcified pleural plaques."  The examiner stated that 
they "may perhaps be related to prior asbestos exposure."  
The examiner also noted that there was "no definite evidence 
of asbestosis or any interstitial lung disease on the current 
CT scan."  The physician's impression was that "[w]hile 
there may be areas that may represent non-calcified pleural 
plaques, there is no evidence of dense calcification of the 
parietal pleura as is seen with asbestos exposure."  This is 
evidence against a finding that the veteran's respiratory 
disorder is related to asbestos exposure while in service, 
and also against a finding that the veteran currently has 
asbestosis.  

After a review of the veteran's claims file and VA records, a 
VA physician concluded that it was not likely that the 
current respiratory/lung condition is related to the 
veteran's history of in-service asbestos exposure.  The 
opinion was supported by medical evidence in the record, 
including the CT from December 2002.  The VA physician also 
noted that asbestos exposure is not a risk factor for COPD.  

The Board does acknowledge the medical literature submitted 
by the veteran to support the contention that he currently 
has a respiratory disorder which is related to service.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the VA physician who 
gave her medical opinion in January 2007 would have had the 
opportunity to review the medical literature, but 
nevertheless stated that it was not likely that the veteran's 
respiratory disorder was related to in-service asbestos 
exposure.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service respiratory disorder; 
continuity of symptomatology associated with a respiratory 
disorder, and a nexus between the post service diagnoses of 
COPD and asthmatic bronchitis and service.  To the extent 
that the veteran has asserted that he warrants service 
connection for respiratory disorder, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


